Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 1-9, 11-13, 17-26, 28, 30-32, and 36-46 are presented.
Claims 1-9, 11-13, 17-26, 28, 30-32, and 36-46 are pending.

Response to Remarks:
Regarding 101:
#1 & 2. Abstract Idea:
The Applicant argues that per the 2019 guidelines there lacks an abstract idea, the Examiner respectfully disagrees. A mental process under the 2019 guidelines are indicated by observation, evaluation, judgment, opinion of information.  Here, the claims are directed towards data inputted by the consumer via surveys, classifies the information, evaluates the information, and generates recommendations to and about consumer’s per their subjective preferences. Thus, the claims squarely fit into the grouping of a mental process. 

#3. Core Wireless: 
The Applicant maintains that the claims are analogous to the Core Wireless case in which the court found a practical application. The Examiner maintains there are strong misalignments between the underlying court findings in Core Wireless and the present invention that would render the present invention not analogous to Core Wireless.  In Core Wireless the court held, “…This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens…” (See, Core Wireless page 10) The court rationalized that, “…The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated… Rather than paging through multiple screens of options, “only three steps may be needed from Start up to reaching the required data/functionality.”…”  (See, Core Wireless page 10) Thus, in Core Wireless the functionality of mobile devices was improved.  Here, the Examiner does not perceive the same technological justification.  The present invention is merely, as understood by the Examiner, improving the manner in which information is displayed to the user. It is not changing the function of the computing device in any manner.  Therefore, the Examiner maintains the rejection.

Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-13, 17-26, 28, 30-32, and 36-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1 and 2 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a).

In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1 and 22 when “taken as a whole” recite the abstract idea of mental process. Specifically, the independent claims, as recited, are directed to data inputted by the consumer via 

Independent claim 1 and similarly claim 22 recites, “…surveys, classifies and evaluates items according to people’s subjective perceptions and generates recommendations based on people’s subjective perceptions…to receive a plurality of items from one or more external sources, configured to generate…that captures data about the classification of an item by the user to a…that classifies an item based on a perception of the user and includes directional orientation, spanning from numerical values on the negative axis and negative associations to numerical values at the point of origin and neutral associations to numerical values on the positive axis and positive associations, and to receive recommendations based on…; the…being selected from one of: -3 that is equal to a most negative classification, most negative associations and a red color association; -2 that is equal to a more negative classification, more negative associations and an orange color association; -1 that is equal to a negative classification, negative associations and a yellow color association; 0 that is equal to a neutral classification, neutral associations and a green color association; +1 that is equal to a positive classification, positive associations and a blue color association; +2 that is equal to a more positive classification, more positive associations and an indigo color association; and +3 that is equal to a most positive classification, most positive associations and a violet color association, wherein an association is one of an adjective, word, text, image, video, links, sound, pictograph, sign, symbol, map and/ or emoticon; …that generates and displays a map and one or more colored pins on the map that visualize user inputs and recommendations using … wherein the color of each pin corresponds to the directional orientation and association…and wherein the user input to…trains the… uses the user input to…to generate future user interface options and recommendations customized to a user’s perceptions…”


Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 22 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


PARTI. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE
JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A.

In particular, the claims recite the additional elements beyond the recited abstract idea of, “…processor… a perceptions backend component, implemented on the processor… a user interface… the Perception pH and associations classifier… a map interface…”  Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II. DETERMINE WHETHER ANY ELEMENT. OR COMBINATION. AMOUNTS
TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF

The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “…processor… a perceptions backend component, implemented on the processor… a user interface… the Perception pH and associations classifier… a map interface…”  Examiner asserts that these do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. (See, MPEP 2106.05 (f))

Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.



Thus, all the claims are rejected under 101.

 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623